Case 1:20-cv-00635-MEH Document 11 Filed 03/13/20 USDC Colorado Page 1 of 15




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO


Civil Action No. 20-cv-00635-MEH

AMY NELSON,

       Plaintiff,

v.

AIR METHODS CORPORATION,

       Defendant.

                     ANSWER TO SECOND AMENDED COMPLAINT

       Defendant Air Methods Corporation (“Air Methods”), through its counsel, answers the

Second Amended Complaint and Jury Demand filed by Amy Nelson, as follows:

                                           INTRODUCTION

       This action arises from the failure of Air Methods to abide by its legal obligations under

Colorado law. Ms. Nelson’s employment was wrongfully terminated in violation of public policy

based on the Colorado Workers’ Compensation Act, and she suffered disability discrimination

and retaliation in violation of the Colorado Anti-Discrimination Act (“CADA”).

       ANSWER: Denied.

                                                PARTIES

       1.      At all times relevant to this action, the Plaintiff, Amy Nelson, was a resident of

Castle Rock, Colorado. The unlawful employment practices described below were committed in

Arapahoe County.
Case 1:20-cv-00635-MEH Document 11 Filed 03/13/20 USDC Colorado Page 2 of 15




       ANSWER: Air Methods is without sufficient information or knowledge to admit or

deny the allegations in the first sentence of paragraph 1 and, therefore, it denies them. As

to the second sentence, Air Methods denied that any unlawful employment practices

occurred.

       2.     At all times relevant to this action, the Defendants, conducted business at 7301 S.

Peoria St., Englewood, CO 80112.

       ANSWER: Admitted.

       3.     Defendant’s current office is located at 5500 S. Quebec St., Suite 300, in

Greenwood, CO 80111-1926.

       ANSWER: Admitted.

                                   JURISDICTION AND VENUE

       4.     Jurisdiction is proper pursuant to Colo. Const. Art. VI, Section 9 as the conduct

alleged in the Complaint occurred in Englewood, Colorado.

       ANSWER: Air Methods admits that the alleged conduct occurred in Englewood,

Colorado. The remaining allegations constitute a legal conclusion to which no response is

required.

       5.     Venue is proper in Arapahoe County, Colorado pursuant to C.R.C.P. Rule 98(c)

as Defendant’s principle office is located in Arapahoe County.

       ANSWER: The allegations in paragraph 5 constitute a legal conclusion to which no

response is required.




                                              -2-
Case 1:20-cv-00635-MEH Document 11 Filed 03/13/20 USDC Colorado Page 3 of 15




                        EXHAUSTION OF ADMINISTRATE REMEDIES

       6.     Ms. Nelson received a copy of her Right to Sue from the U.S. Equal Employment

Opportunity Commission on September 18, 2019.

       ANSWER: Air Methods lacks sufficient information or knowledge to admit or deny

the allegations in paragraph 6 and, therefore, it denies them.

                                    FACTUAL BACKGROUND

       7.     Ms. Nelson began working at Air Methods in June 2015.

       ANSWER: Admitted.

       8.     Ms. Nelson was eventually promoted to Benefit Analyst and was responsible for

all duties related to employee leave and workers’ compensation claims, among other things.

       ANSWER: Air Methods admits that Ms. Nelson was promoted to a Benefit Analyst

and that she was responsible for, among other things, administering employee leave and

workers’ compensation claims, but it denies the remaining allegations in paragraph 8.

       9.     Though Ms. Nelson worked from the office, 95% of company employees did not.

Her communications and work were almost entirely performed over the telephone and computer

even when she was in the office, because her colleagues worked from home, and meetings were

conducted via conference calls.

       ANSWER: Air Methods admits that Ms. Nelson worked from the office, and that

the majority of employees are assigned to offsite base locations provided and operated by

Air Methods other than corporate headquarters. Air Methods denies the remaining

allegations because they are so vague that it cannot provide a specific response.




                                              -3-
Case 1:20-cv-00635-MEH Document 11 Filed 03/13/20 USDC Colorado Page 4 of 15




        10.     On March 23, 2016, Ms. Nelson slipped on ice in the parking lot. Her fall

resulted in substantial damage to her right leg, and she timely filed a Workers’ Compensation

claim in connection with this fall.

        ANSWER: Air Methods admits that on or around March 23, 2016, Ms. Nelson

reportedly slipped on ice in the parking lot, and that she filed a workers’ compensation

claim in connection with that incident. Air Methods denies the remaining allegations in

paragraph 10.

        11.     In May 2016, Ms. Nelson received a salary increase and bonus.

        ANSWER: Denied.

        12.     Ms. Nelson’s injury from March 23, 2016 required a series of physical therapy

sessions and surgery, and though she needed some time off, she remained able to perform her

responsibilities.

        ANSWER: Air Methods admits that Ms. Nelson claimed she needed a series of

physical therapy sessions and surgery, and that she took time off, but it denies the

remaining allegations in paragraph 12 because they are so vague that Air Methods is

unable to provide a detailed response.

        a.      On May 12, 2016, Ms. Nelson underwent her first surgery. She took one day off

        and returned to work the next day. She was unable to drive, but she organized reliable

        transportation.

        ANSWER: Air Methods admits that Ms. Nelson did not work on May 12, 2016, but

it lacks sufficient information or knowledge to admit or deny the remaining allegations in

paragraph 12.a and, therefore, it denies them.



                                               -4-
Case 1:20-cv-00635-MEH Document 11 Filed 03/13/20 USDC Colorado Page 5 of 15




       b.      Ms. Nelson underwent a knee surgery on September 27, 2016 which required 8

       weeks of leave while she was prohibited from placing any weight on her right leg.

       ANSWER: Air Methods admits that Ms. Nelson took a leave starting on or around

September 27, 2016, but it denies her allegation concerning the length of that leave and it

lacks sufficient information or knowledge to admit or deny the allegations in paragraph

12.b and, therefore, it denies them.

       c.      Ms. Nelson returned to work on December 12, 2016 and resumed her

       responsibilities.

       ANSWER: Admitted.

       d.      Ms. Nelson underwent a partial knee replacement on April 27, 2017.

       ANSWER: Air Methods lacks sufficient information or knowledge to admit or deny

the allegations in paragraph 12.d and, therefore, it denies them.

       e.      In May 2017, Ms. Nelson was performing some responsibilities for Air Methods

       from home but was still technically on leave.

       ANSWER: The allegations in paragraph 12.e are so vague that Air Methods is

unable to provide a specific response and, therefore, it denies such allegations.

       13.     On June 15, 2017, Ms. Nelson and Stacey Hammond discussed the possibility of

Ms. Nelson working from home.

       ANSWER: Denied.




                                              -5-
Case 1:20-cv-00635-MEH Document 11 Filed 03/13/20 USDC Colorado Page 6 of 15




       14.     On June 15, 2017, Ms. Nelson’s workers’ compensation attorney sent a letter of

representation to Air Methods.

       ANSWER: The document referenced in paragraph 14 speaks for itself and,

therefore, Air Methods denies any characterizations of it.

       15.     Ms. Nelson underwent a surgery on June 17, 2017 and resumed physical therapy.

       ANSWER: Air Methods lacks sufficient information or knowledge to admit or deny

the allegations in paragraph 15 and, therefore, it denies them.

       16.     On July 11, 2017, Ms. Nelson’s physician released her to work from home.

However, at this time she still needed to continue availing herself of medical treatment through

the Workers’ Compensation system.

       ANSWER: Air Methods lacks sufficient information or knowledge to admit or deny

the allegations in paragraph 16 and, therefore, it denies them.

       17.     Ms. Nelson kept Air Methods apprised of her health throughout July and August.

       ANSWER: The allegations in paragraph 17 are so vague that Air Methods is

unable to provide a detailed response, other than to deny them.

       18.     As of July 11, 2017, Ms. Nelson was capable of performing her job

responsibilities, from home, and arranging for periodic transportation to be present at the office

in the event that was required.

       ANSWER: Air Methods lacks sufficient information or knowledge to admit or deny

the allegations in paragraph 18 and, therefore, it denies them.




                                                -6-
Case 1:20-cv-00635-MEH Document 11 Filed 03/13/20 USDC Colorado Page 7 of 15




       19.     Working primarily from home was a reasonable accommodation for Ms. Nelson,

taking all circumstances into account.

       ANSWER: The allegations in paragraph 19 constitute a legal conclusion and,

therefore, Air Methods denies them.

       20.     At all relevant times, Air Methods had policies and practices in place to ensure

the company was meeting its legal obligations of engaging in the interactive process.

       ANSWER: The policies referenced in paragraph 20 speak for themselves and,

therefore, Air Methods denies any characterizations of them.

       21.     Air Methods deviated from company policies and practices regarding the

interactive process for Ms. Nelson and failed to communicate with Ms. Nelson or her doctor

regarding her requested reasonable accommodation.

       ANSWER: Denied.

       22.     Instead of permitting Ms. Nelson to resume her duties, on August 24, 2017, Ms.

Nelson was informed via telephone, by Gail Brocksmith, Senior Director of Benefits and

Compensation, and Claire Capacci, Senior Director of Human Resources and Operations, that

the company had elected to terminate her employment. During this call, Ms. Nelson was told to

reapply for her job once she was completely healed.

       ANSWER: Air Methods admits that Ms. Nelson’s employment with Air Methods

was terminated on or around August 24, 2017, but it denies the remaining allegations in

paragraph 22.




                                               -7-
Case 1:20-cv-00635-MEH Document 11 Filed 03/13/20 USDC Colorado Page 8 of 15




        23.     Until August 24, 2017 telephone call, Ms. Nelson was never informed that her job

was at risk, and the company had neither informed her that her requested reasonable

accommodation was refused nor proposed an alternative.

        ANSWER: Denied.

        24.     If Ms. Nelson had been permitted to work primarily from home, she could have

been performing her duties since July 11, 2017.

        ANSWER: Denied.

                                     FIRST CLAIM FOR RELIEF

                          Wrongful Termination in Violation of Public Policy

        25.     Plaintiff hereby incorporates by reference all previous paragraphs as though fully

set forth herein.

        ANSWER: Air Methods incorporates by reference its prior responses.

        26.     Under the Workers’ Compensation Act of Colorado, an employee is granted the

specific right to apply for and receive compensation.

        ANSWER:        The allegations in paragraph 26 constitute a legal conclusion and,

therefore, Air Methods denies them.

        27.     An employer’s retaliation against an employee for exercising rights under the

Workers’ Compensation Act of Colorado violates Colorado’s public policy. The violation of

such public policy provides the basis for a common law claim by the employee to recover

damages sustained as a result of that violation.




                                                   -8-
Case 1:20-cv-00635-MEH Document 11 Filed 03/13/20 USDC Colorado Page 9 of 15




       ANSWER:          The allegations in paragraph 27 constitute a legal conclusion and,

therefore, Air Methods denies them.

       28.     Ms. Nelson sustained injuries in the course of her employment at Air Methods on

March 23, 2016, and timely filed a claim through Colorado’s Workers’ Compensation system.

       ANSWER:          Air Methods admits that Ms. Nelson claims to have suffered injuries

related to her fall in the parking lot and that she filed a claim for workers’ compensation

benefits, but it denies the remaining allegations in paragraph 28.

       29.     When Ms. Nelson was injured at work, she had the right to report her injury, seek

medical treatment through the Workers’ Compensation system, and be represented by counsel

through this process.

       ANSWER:          The allegations in paragraph 29 constitute a legal conclusion and,

therefore, Air Methods denies them.

       30.     Defendant was aware Ms. Nelson had the right to file a Workers’ Compensation

claim, the privilege to avail herself of medical treatment through the Workers’ Compensation

system and had the right to be represented by counsel.

       ANSWER:          Air Methods admits that it is aware of and complies with the law with

respect to workers’ compensation benefits.

       31.     Ms. Nelson was terminated despite her ability to return to work.

       ANSWER:          Denied.

       32.     Ms. Nelson was told that she should reapply when she was fully recovered,

though she was capable of performing her job duties at the time of her termination.




                                               -9-
Case 1:20-cv-00635-MEH Document 11 Filed 03/13/20 USDC Colorado Page 10 of 15




         ANSWER:        Denied.

         33.     Ms. Nelson was wrongfully terminated in violation of public policy because of

 exercising her rights as a Workers’ Compensation claimant.

         ANSWER:        Denied.

         34.     Defendant wrongfully discharged Ms. Nelson in violation of public policy by

 terminating Ms. Nelson in retaliation for availing herself of the Workers’ Compensation system.

         ANSWER:        Denied.

         35.     Defendant’s actions complained of herein were intentional and done with malice

 or with reckless indifference to Ms. Nelson’s statutory rights.

         ANSWER:        Denied.

         36.     As a result of Defendant’s illegal employment practices, Ms. Nelson has suffered

 economic and non-economic damages.

         ANSWER:        Denied.

                                    SECOND CLAIM FOR RELIEF

     Discrimination in Violation of the Americans with Disabilities Act, 42 U.S.C. § 12101

         37.     Plaintiff hereby incorporates by reference all previous paragraphs as though fully

 set forth therein.

         ANSWER: Air Methods incorporates by reference its prior responses.

         38.     The Americans with Disabilities Act protects a qualified individual with a

 disability from discrimination in any aspect of employment.




                                                -10-
Case 1:20-cv-00635-MEH Document 11 Filed 03/13/20 USDC Colorado Page 11 of 15




        ANSWER:         The allegations in paragraph 38 constitute a legal conclusion and,

 therefore, Air Methods denies them.

        39.     During the course of her employment the Plaintiff had physical impairments that

 substantially limited one or more major life activities, including her ability to walk and drive.

        ANSWER:         The allegations in paragraph 39 constitute a legal conclusion and,

 therefore, Air Methods denies them.

        40.     Plaintiff had a record of impairment.

        ANSWER:         The allegations in paragraph 40 constitute a legal conclusion and,

 therefore, Air Methods denies them.

        41.     Plaintiff had requested reasonable accommodation(s) from the Defendant and had

 filed for Workers Compensation Insurance.

        ANSWER:         Air Methods admits that Ms. Nelson filed a claim for workers’

 compensation benefits. The remaining allegations in paragraph 42 constitute a legal

 conclusion and, therefore, Air Methods denies them.

        42.     Plaintiff was regarded by the Defendant as having an impairment.

        ANSWER:         The allegations in paragraph 42 constitute a legal conclusion and,

 therefore, Air Methods denies them.

        43.     Plaintiff sustained her physical injuries on the Defendant’s premises, during the

 course of her employment with the Defendant.

        ANSWER:         Air Methods admits that Plaintiff claims to have suffered injuries

 related to her fall in the parking lot and that she filed a claim for workers’ compensation

 benefits, but it denies the remaining allegations in paragraph 43.



                                                 -11-
Case 1:20-cv-00635-MEH Document 11 Filed 03/13/20 USDC Colorado Page 12 of 15




           44.    Plaintiff had notified her employer of her injuries, impairments and medical

 issues.

           ANSWER:       Air Methods admits that Plaintiff claims to have suffered injuries

 related to her fall in the parking lot and that she filed a claim for workers’ compensation

 benefits, but it denies the remaining allegations in paragraph 44.

           45.    The Defendant cited the Plaintiff’s impairments as influencing its decision to

 terminate her.

           ANSWER:       Denied.

           46.    Defendant’s actions complained of herein were intentional and in violation of the

 Americans with Disabilities Act, 42 U.S.C. 12101.

           ANSWER:       Denied.

           47.    As a result of the Defendant’s illegal employment practices, Ms. Nelson has

 suffered economic and non-economic damages.

           ANSWER:       Denied.

                                          PRAYER FOR RELIEF

           WHEREFORE, Plaintiff demands judgment against Defendant Air Methods for any and

 all damages permissible by law, including front pay, back pay, compensatory damages, interest,

 attorneys’ fees and costs, and such other and further relief as this Court deems just and proper.

           ANSWER:       Air Methods denies that Ms. Nelson is entitled to any relief, and it

 denies any allegation not expressly admitted.




                                                 -12-
Case 1:20-cv-00635-MEH Document 11 Filed 03/13/20 USDC Colorado Page 13 of 15




                                        AFFIRMATIVE DEFENSES

        Air Methods reserves the right to: (a) rely upon such other defenses as may be supported

 by the facts as determined through discovery, including, but not limited to, the defense or after-

 acquired evidence of misconduct; and (b) voluntarily withdraw any defense.

        1.      To the extent Ms. Nelson’s claim(s) fall outside the applicable statute of

 limitations, such claims are barred.

        2.      Any allegations not raised in a timely charge of discrimination have not been

 exhausted and are barred for failure to exhaust remedies and lack of subject matter jurisdiction.

        3.      Ms. Nelson’s claims for exemplary and/or punitive damages are barred because

 Air Methods has not engaged in any practices with malice, reckless indifference or with willful

 disregard for Ms. Nelson’s rights.

        4.      Air Methods complied in good faith with all applicable laws with respect to Ms.

 Nelson during Ms. Nelson’s employment.

        5.      Ms. Nelson has failed to mitigate her damages, if any.

        6.      Any damages may be reduced or set off by income from other sources.

        7.      Ms. Nelson’s claims for punitive damages are barred, in whole or in part, by the

 Colorado Constitution. Such damages cannot be awarded on a theory of respondeat superior.

        8.      Air Methods is entitled to its reasonable attorneys’ fees and costs because Ms.

 Nelson’s claims are not well-grounded in fact or law or a good faith argument to extend existing

 law.




                                                -13-
Case 1:20-cv-00635-MEH Document 11 Filed 03/13/20 USDC Colorado Page 14 of 15




        9.      Any actions directed at Ms. Nelson were based upon legitimate and non-

 discriminatory, non-retaliatory business reasons, and it would have taken the same actions with

 respect to Ms. Nelson regardless of any alleged protected activity.

        WHEREFORE having fully answered Plaintiff’s Second Amended Complaint, Defendant

 prays that this Court dismiss the action and that the Court award Defendant its costs, and

 attorneys’ fees incurred in defending this action, and such other and further relief as the Court

 deems just and proper.

        DATED this 13th day of March, 2020.

                                       Respectfully submitted,


                                       s/Mark B. Wiletsky
                                       Mark B. Wiletsky
                                       HOLLAND & HART LLP
                                       1800 Broadway Street, Suite 300
                                       Boulder, Colorado 80302
                                       303-473-2864
                                       MBWiletsky@hollandhart.com

                                       ATTORNEYS FOR DEFENDANT
                                       AIR METHODS CORPORATION




                                                 -14-
Case 1:20-cv-00635-MEH Document 11 Filed 03/13/20 USDC Colorado Page 15 of 15




                                 CERTIFICATE OF SERVICE

         I hereby certify that on March 13, 2020 a copy of the foregoing was sent via electronic
 mail to the following:


         Rachel E. Ellis
         Euell B. Thomas
         3401 Quebec St., Suite 6009
         Denver, CO 80207
         720-465-6972
         ree@livelihoodlaw.com
         ebt@livelihoodlaw.com


                                                s/Mark B. Wiletsky
                                                Mark B. Wiletsky
                                                HOLLAND & HART LLP
                                                1800 Broadway Street, Suite 300
                                                Boulder, Colorado 80302
                                                303-473-2864
                                                MBWiletsky@hollandhart.com




 14342671_v1




                                               -15-
